Citation Nr: 1525943	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD) and depressive disorder [herein PTSD].  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to November 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted entitlement to service connection for PTSD (and depressive disorder) and assigned a 30 percent disability rating, effective March 2012.  

The Veteran testified at a July 2014 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In addition, a claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record (discussed further in the remand section below) suggests that the Veteran's service-connected PTSD currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  As such, a claim for a TDIU is properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Increased Rating for PTSD

With respect to the Veteran's service-connected PTSD, the Veteran was last afforded a VA examination in November 2012.  In a March 2014 statement, the Veteran's representative's stated that "[w]e respectfully request the VA conduct a contemporaneous examination upon which to make a determination of the [V]eteran's current level of disability."  At the July 2014 Board hearing, the Veteran's representative asked the Veteran about his service-connected PTSD symptoms since November 2012 and the Veteran stated that "I think they've gotten worse."  The Veteran also testified that the amount of medication (Prozac) he was taking had been reduced and that "things are really a lot worse than they were."  In light of evidence of record indicating possible increased severity of the Veteran's service-connected PTSD, remand is required to afford the Veteran a new VA examination to address the current severity of this condition.

TDIU Claim

As noted above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  At the July 2014 Board hearing, the Veteran testified about a recent job working for a medical transport company that apparently did not work out.  See July 2014 Board Hearing Transcript, page 5.  The Veteran also testified that he was not currently working.  Id. at 9.  The VLJ asked the Veteran if his service-connected PTSD symptoms affected his ability to be effective in his prior employment and the Veteran responded affirmatively.  Id. at 10.  As such, the evidence of record suggests that the Veteran's service-connected PTSD currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.


Outstanding Records

The most recent VA treatment records of record are dated from June 2014.  While on remand, any outstanding records since that time must be obtained.  Also, a January 2013 VA treatment note referenced that the Veteran was seen by the neurology clinic in December (presumably 2012), but no records of such treatment are of record.  While a document of record (with a receipt date of July 2014 in Virtual VA) contained VA treatment records dated from March 2011 to June 2014, such records may be incomplete.  As such, while on remand, any additional outstanding VA treatment records not contained in the July 2014 document that are within the appeal period (the Veteran's PTSD claim was filed in March 2012) must be obtained.  

In addition, of record is an October 2012 letter from a private medical provider P.B. that stated that the Veteran had been treated by this provider for PTSD.  At the July 2014 Board hearing, the Veteran testified that he saw this provider "weekly for about a year."  Also at the hearing, the Veteran's representative stated that the Veteran was going to try to get treatment records from this provider.  See July 2014 Board Hearing Transcript, page 6.  No additional private medical records, however, were received subsequent to the July 2014 Board hearing.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records (to include from medical provider P.B.) or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records since June 2014 (the most recent VA treatment records of record).  

Also, a document of record (with a receipt date of July 2014 in Virtual VA) contained VA treatment records dated from March 2011 to June 2014.  They appear to be incomplete.  Any additional outstanding VA treatment records not contained in the July 2014 document that are within the appeal period (the Veteran's PTSD claim was filed in March 2012) must be obtained.
  
2.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records (to include from medical provider P.B.) or completes a release for such providers; if a release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected PTSD.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The examiner must also provide information concerning the functional impairment resulting from the Veteran's service-connected PTSD, including that which may affect the Veteran's ability to function and perform tasks in a work setting.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  

4.  With respect to the Veteran's claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

